304 U.S. 563
58 S. Ct. 944
82 L. Ed. 1530
R. J. REYNOLDS TOBACCO COMPANY, petitioner,v.C. H. ROBERTSON, Collector of Internal Revenue, etc.*
No. 893.
Supreme Court of the United States
April 25, 1938

Mr. Alexander H. Sands, of Richmond, Va., for petitioner.


1
For opinions below, see 94 F.2d 167; D.C., 22 F. Supp. 187.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Fourth Circuit denied.



*
 Rehearing denied 304 U.S. 589, 58 S. Ct. 1045, 82 L.Ed. ——.